Citation Nr: 0937059	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-13 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

2.  Entitlement to service connection for low back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1981 to August 
1992, January 1999 to February 1999, and January 2004 to 
April 2005.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2006  rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The claim was before the Board in January 2009, 
and was remanded for further development.  It has since 
returned to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay another 
remand is required, to ensure due process is followed and 
that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

The Veteran is seeking service connection for IBS and low 
back strain, which he contends began in service.  Service 
treatment records indicate that he was treated for back pain 
on three occasions between 1981 and 1990.  Although there is 
no record of treatment for IBS, the Veteran reported that 
symptoms of this illness began while he was stationed in 
southwest Asia in 2004 and 2005.  He was afforded a VA 
examination in April 2006, in which these conditions were 
diagnosed.  In a March 2009 addendum, the examiner opined 
that the conditions are not likely related to the service 
because "there is not enough evidence in SMRs to indicate 
current low back condition and IBS were related to 
military."  

This opinion is inadequate for rating purposes because it 
fails to consider the Veteran's reported history.  Despite 
the lack of contemporaneous treatment records, the Veteran is 
competent to testify as to the symptoms he has experienced 
which are capable of lay observation, to include the time of 
onset of such symptoms.  Buchanan v. Nicholson, 453 F.3d 
1331, 1337 (2006).  Further, a medical examination is 
inadequate where the examiner ignores the appellant's lay 
assertions regarding his in-service symptoms.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  Therefore, the examiner's 
opinion must take into account the Veteran's statements that 
symptoms associated with IBS began during service.  In 
addition, with regard to the claimed back disability, the 
examiner did not address the medical evidence which shows 
that the Veteran did experience back pain in service.  

Accordingly, the case is REMANDED for the following action:

1.	If possible, return the claims file to 
the examiner who conducted the April 
2006 VA examination, with instructions 
to discuss whether, in consideration of 
all the evidence including the 
Veteran's statements, it is at least as 
likely as not that his diagnosed low 
back strain and IBS began during or 
because of his active service.  A 
complete rationale is requested for 
each opinion expressed.  If that 
examiner is unavailable or determines 
that the requested opinions cannot be 
provided without an examination, 
schedule the Veteran for an appropriate 
examination, forward the claims folder 
to the examiner, and ask that the 
questions posed by the Board be 
answered.  

2.	 Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
Veteran and his representative an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




